Citation Nr: 0828592	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-41 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
injury to muscle group XIX.

2.  Entitlement to service connection for a 2-inch by 1 to 2-
millimeter (mm) left forearm scar.

3.  Entitlement to service connection for scars of the wrists 
and arms other than a 2-inch by 1 to 2-mm left forearm scar.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

(Consideration of the appellant's claim for a rating in 
excess of 10 percent for an injury to muscle group XIX and 
claim for service connection for scars of the arms and wrists 
other than a 2-inch by 1 to 2-mm left forearm scar is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)

Although the RO characterized the veteran's rating claim as 
an evaluation of a fragment wound, the Board finds that the 
issue actually developed for appellate review by the RO is 
properly characterized as an injury to muscle group XIX, as 
indicated on the title page.  Service connection for other 
residuals is referred to the RO for further action.


FINDINGS OF FACT

1.  The veteran has a 2-inch by 1 to 2-mm left forearm scar 
that is related to military service.

2.  The veteran does not have hearing loss that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran has a 2-inch by 1 to 2-mm left forearm scar 
that is the result of injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 2005 
and March 2006.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its review of the 
issues and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and provided two examinations 
in furtherance of his hearing loss claim.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Left Forearm Scar

In this case, the Board notes that at a June 2005 VA 
examination for scarring, the examiner noted that the veteran 
has numerous shrapnel scars on his body, including a 2-inch 
by 1 to 2-mm left forearm scar.  The examiner also noted 
shrapnel scars on the veteran's shins, and diagnosed him with 
superficial scars over his bilateral legs and left forearm.  
The veteran's DD Form 214 shows that he served in Vietnam and 
received the Combat Action Ribbon and Purple Heart.

Here, the veteran is currently service connected for shrapnel 
wound scars of the abdomen, and for muscle injury to the 
abdomen, legs, and thighs.  The service medical records also 
contain an August 1970 clinical record which noted that in 
July 1970, the veteran sustained shrapnel wounds to his 
abdomen and both legs, due to a booby trap.  In April 2005, 
the veteran filed a new claim, contending that during this 
July 1970 incident involving a booby trap, he also sustained 
fragment wounds of his wrists and arms.  

In this case, the Board finds that service connection is 
warranted for the 2-inch by 1 to 2-mm left forearm scar.  The 
June 2005 VA examiner specifically noted that the left 
forearm scar was a shrapnel wound scar, and the veteran has 
consistently stated that he sustained fragment wound injuries 
to his arms while on patrol in Vietnam.  There is no evidence 
of record which contradicts or runs contrary to the veteran's 
statements, although the Board does find it curious that the 
veteran did not mention shrapnel wounds of the arms at an 
earlier date, as the veteran received service connection for 
shrapnel wounds of the abdomen, legs, and thighs in 1971.  
However, as there is no evidence of record which is contrary 
to the veteran's contentions regarding his arm scarring (such 
as a post-service injury to the left arm), the Board finds 
that service connection for a 2-inch by 1 to 2-mm left 
forearm scar is granted.

Hearing Loss

The veteran contends that his current hearing loss is the 
direct result of noise exposure sustained while serving as a 
machine gunner and rifleman in Vietnam.  

The veteran's DD form 214 shows that the veteran's military 
occupational specialty (MOS) was a rifleman, and also reveals 
that he served in Vietnam and received the purple heart and 
combat action ribbon, among other awards and medals.

Initially, the Board notes that a review of the service 
medical records does not reveal complaints related to hearing 
loss and the veteran's entrance and discharge examinations, 
dated in May 1969, and May 1971, respectively, revealed 
normal clinical evaluations for the veteran's ears.

The May 1969 entrance audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
N/A
15
LEFT
15
5
-5
N/A
15

The May 1971 separation audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
20
LEFT
15
10
5
5
15

The veteran was afforded a VA audiological evaluation in May 
2005, which reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
75
70
LEFT
25
25
65
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The examiner diagnosed the veteran with bilateral moderate to 
severe sensorineural hearing loss with recovery to a mild to 
moderate loss at 8000 Hz for both ears, and noted a history 
of military noise from combat, and also noted occupational 
noise from construction and factory work, with the veteran 
noting that he currently worked as a welder.  The examiner 
explained that the veteran's hearing acuity was within normal 
limits at separation, and therefore opined that any current 
claims for service connection for hearing loss could not be 
supported.

The January 2006 VA audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
75
75
LEFT
25
25
65
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The audiologist said that it was his opinion that the 
veteran's bilateral hearing loss was not due to his military 
noise exposure or any event during military service.  He 
explained that the veteran's SMRs showed that he entered and 
exited military service with normal bilateral hearing 
sensitivity according to his pure tone, air conduction 
thresholds; and noted that there was no change in his 
bilateral hearing sensitivity throughout his military 
service.  The examiner also noted that the veteran had a 
history of occupational and recreational noise exposure which 
fully accounted for his present noise-induced hearing loss.  
The examiner referenced a 2005 finding from the Institute of 
Medicine's Landmark study on military noise exposure 
(conducted on animals), which suggested that it was unlikely 
that noise induced hearing loss had a delayed onset or could 
be progressive or cumulative.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, there is medical evidence of current bilateral hearing 
loss as noted by both the May 2005 and January 2006 
audiological examinations.  However, the SMRs do not show any 
in-service complaints or treatment related to hearing loss, 
and the in-service entrance and discharge examinations 
revealed no loss of acuity.  Moreover, there is an absence of 
any problem with hearing acuity until decades after the 
veteran left military service.  

Regarding a nexus between the veteran's current bilateral 
hearing loss and his time spent in the service, two different 
VA audiologists opined that the veteran's current hearing 
loss was not related to military service.  Specifically, the 
May 2005 audiologist opined that any current claims for 
service connection for hearing loss could not be supported, 
explaining that the veteran's hearing acuity was within 
normal limits at separation.  Further, the January 2006 
audiologist also opined that the veteran's bilateral hearing 
loss was not due to his military noise exposure or any event 
during military service, reasoning that the veteran's SMRs 
revealed that he entered and exited military service with 
normal bilateral hearing sensitivity according to his pure 
tone, air conduction thresholds, and that there was no change 
in his bilateral hearing sensitivity throughout his military 
service.  In support of his opinion, the January 2006 
examiner also noted that the veteran had a history of 
occupational and recreational noise exposure which fully 
accounted for his present noise-induced hearing loss; and to 
further bolster his opinion, the examiner referenced a 2005 
finding from the Institute of Medicine's Landmark study on 
military noise exposure that suggested that it was unlikely 
that noise induced hearing loss had a delayed onset or could 
be progressive or cumulative.

In summary, two different audiologists concluded that the 
veteran's currently diagnosed hearing loss was not related to 
his time spent on active duty.  The Board notes that there is 
no medical evidence of record that contradicts these 
opinions.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until the May 2005 audiological examination.  A 
presumption of service incurrence or aggravation consequently 
may not be made.  38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing evidence, the Board finds that service 
connection for hearing loss is not warranted.  The 
preponderance of the evidence is against this claim.

While the veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the 
veteran's own assertions as to the onset or cause of his 
hearing loss has no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

Service connection for a 2-inch by 1 to 2-mm left forearm 
scar is granted.

Service connection for hearing loss is denied.


REMAND

The veteran was wounded with shrapnel in July 1970 when he 
was out on patrol in Vietnam.  He reported that the soldier 
in front of him tripped a booby trap, dove to the ground, and 
that he remained standing and it then felt as if he were hit 
in the abdomen with a boxing glove.  The veteran reported 
that subsequent to the booby trap incident, he heard gun 
shots, and the soldier whom he was with at the time stated 
that the veteran had been hit.  At his July 2005 examination, 
the veteran reported that shrapnel was removed from his 
abdomen, legs and arms; however, as mentioned in the decision 
above, the service medical records only document shrapnel 
wounds to the abdomen and legs, not the arms.

Scars of the arms and wrists

As just mentioned, the veteran contends that he sustained 
shrapnel wounds of his arms and wrists that have resulted in 
scarring, during the same booby trap incident where his 
injured his abdomen and legs, and asserts that he still has 
shrapnel in his arm.  (See September 2005 notice of 
disagreement).  In April 2007, the veteran submitted a 
photocopied document that did not appear in the service 
medical records.  This record, dated July 20, 1970, contained 
a diagnosis of a fragment wound to the stomach and right 
wrist, and noted that the circumstances of the accident 
involved an injury from a booby trap in July 1970.

In this case, the Board finds that a remand is necessary to 
determine if the veteran currently has scarring on his arms 
and wrists (in addition to the 2-inch by 1 to 2-mm left 
forearm scar for which service connection has now been 
granted).  Although two VA scar examinations were conducted 
in June 2005 and again in January 2006, the examinations 
primarily addressed the scarring of the veteran's abdomen.  
It is unclear whether the examiners thoroughly looked over 
the veteran's arms and wrists to determine if there was 
additional scarring.  As such, because the record contains an 
in-service entry dated in July 1970 noting fragment wounds of 
the stomach and right wrist, and the SMRs note that in July 
1970 the veteran sustained shrapnel wounds of his abdomen and 
both legs when he stepped on a booby trap while out on 
patrol, the Board finds a VA scar examination is warranted to 
determine if the veteran has a current disability-i.e., 
scarring on any portion of his arms or wrists (other than the 
2-inch by 1 to 2-mm left forearm scar that has now been 
service connected).

Further, if the VA examination reveals evidence of any 
current scarring on the veteran's arms and/or wrists, the 
examiner should offer a nexus opinion as to whether it is at 
least as likely as not that the current scarring is related 
to in-service fragment wounds, or is attributable to service 
in any other way, taking into account the newly submitted 
July 1970 record which diagnosed the veteran with fragment 
wounds of the stomach and right wrist.

Additionally, in his notice of disagreement, dated in 
September 2005, the veteran stated that all of his records 
went to an Army Reserve unit in Battle Creek, Michigan.  The 
AOJ should request further information from the veteran 
regarding these records, including his unit of assignment in 
the Marine Corps reserves.  (The Board notes that the veteran 
stated that his records were transferred to an Army reserve 
unit; therefore the veteran should be asked to clarify.)  
After obtaining additional information from the veteran, the 
AOJ should attempt to obtain these records from his specific 
reserve unit.

Muscle Group XIX Injury

The veteran contends that his current abdominal injury 
doubles him over in pain at times, and that he is entitled to 
a severe disability rating under Diagnostic Code 5319.  (The 
Board notes that an October 2006 rating decision granted a 
separate 10 percent evaluation for abdominal scars, which is 
not on appeal.)

The RO has evaluated the veteran's fragment wound of the 
abdomen under Diagnostic Code 5319, which provides for 
evaluating injuries to Muscle Group XIX, which encompasses 
muscles of the abdomen and spine.  Their functions include 
support and compression of the abdominal wall and lower 
thorax; flexion and lateral motions of spine; and synergists 
in strong downward movements of the arm.  The veteran's 
disability is currently rated pursuant to Diagnostic Code 
5319 as "moderate" with a 10 percent rating.  A moderately 
severe disability warrants a 30 percent rating, and a severe 
disability warrants a 50 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2007).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c) (2007).

In this case, at his June 2005 examination, the veteran 
complained of intermittent and rare abdominal pain in the 
right lower quadrant, but denied any musculoskeletal 
impairment.  Nevertheless, since the veteran filed his claim 
in April 2005 noting an increase in severity of his abdominal 
disability, which has been rated under diagnostic code 5319 
for muscle group XIX, he has not been provided with an 
examination assessing the current extent of any 
musculoskeletal impairment arising from the fragment wound of 
the abdomen.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Although the veteran denied musculoskeletal 
impairment at the June 2005 examination, in a September 2005 
statement, he reported that his abdominal injury doubled him 
over in pain.  As such, because the veteran filed a claim for 
an increase in his group XIX muscle injury (diagnostic code 
5319), and the AOJ has consistently adjudicated his 
disability under DC 5319, the Board finds that the veteran 
should be afforded a VA examination that assesses his 
abdominal disability according to the criteria laid out 
below.

Under the schedule for rating muscle disabilities, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved, unless 
for locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, moderately severe 
disability consists of through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Objective findings of a moderately severe disability include 
the following:  entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.  (2007).

Severe disability consists of through-and-through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. Furthermore, objective 
findings of a severe disability include the following:  
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  See 38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (2007).

Here, the Board finds that a remand is necessary to determine 
the current degree of severity of the muscular disability 
presented by the veteran's injury to muscle group XIX, as a 
result of a shell fragment wound.  The examiner should 
specifically address the objective findings noted in 
38 C.F.R. § 4.56, as they pertain to muscle group XIX.  If no 
musculoskeletal disability is found on examination, this 
should be noted.

Further, in the present case, the veteran was sent a VCAA 
notice letter in May 2005, which informed him that evidence 
showing that his service-connected fragment wound of the 
abdomen had increased in severity was necessary to 
substantiate the claim.  Additionally, a notice letter dated 
in March 2006 informed him of the types of medical and lay 
evidence he could submit and his and VA's obligations in 
obtaining such evidence.  This March 2006 letter also advised 
him that a disability rating will be determined by applying 
the rating schedule at 38 C.F.R., Part 4, and that ratings 
range from 0 percent to as much as 100 percent, depending on 
the disability involved, based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.

However, the veteran was not advised that the evidence should 
also address the effect the increase in severity has had on 
his daily life. Additionally, no notice was sent as to the 
diagnostic code and rating criteria pertinent to the rating 
of Muscle Group XIX, found at 38 C.F.R. § 4.73, Diagnostic 
Code 5319, (including 38 C.F.R. § 4.56), which provides the 
criteria for schedular evaluations for a muscle injury.  The 
Board will therefore also remand this case in order to ensure 
that the veteran receives the notice to which he is entitled.

In summary, as noted above, the Board will remand to afford 
the veteran a VA examination to determine if there is 
evidence of a current disability-scarring on the veteran's 
arms and wrists, and if scarring is found on examination, the 
examiner should offer an opinion as to whether it is at least 
as likely as not that any current disability is attributable 
to military service, including shrapnel wounds.  Further, the 
veteran should be afforded a VA muscle examination, to 
evaluate the current degree of severity of his service-
connected injury to muscle group XIX.  

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ, pursuant to the recent 
decision of the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), should 
notify the veteran that to substantiate a 
claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
The letter must also advise him of the 
diagnostic code and rating criteria 
relevant to rating a Group XIX muscle 
disability and any rating criteria under 
the diagnostic code that may not be met 
by a showing of an increase in severity.  
The veteran should also be informed of 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation -- e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared scar or abdominal 
disability treatment records.  With any 
necessary authorization from the veteran, 
obtain and associate with the claims file 
any medical records identified by the 
veteran that have not been secured 
previously, including records from the US 
Marine Corps/Army Reserve Unit in Battle 
Creek, Michigan.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records.

3.  The veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise to determine 
whether the veteran has any visible 
current scarring of his arms and/or 
wrists (excluding a 2-inch by 1 to 2-mm 
left forearm scar).  If current arm or 
wrist scars are found on examination, the 
examiner should render a nexus opinion 
regarding the medical probability that 
any current scarring of the arms and/or 
wrists, (excluding the 2-inch by 1 to 2-
mm left forearm scar), is attributable to 
the veteran's active military service, in 
particular, whether the scarring is the 
result of in-service wounds and/or 
related to the July 1970 record submitted 
by the veteran which shows a diagnosis of 
fragment wound of the stomach and right 
wrist.  The physician should include an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
scarring is attributable to military 
service.  If no scarring is found with 
respect to any part--the arms and/or 
wrists (left and right)-the examiner 
should clearly note that she/he has 
thoroughly examined the veteran and no 
scarring was found on that particular 
body part.

4.  Schedule the veteran for medical 
examination by a medical professional 
with the appropriate expertise to 
determine the current extent of the 
veteran's muscular disability arising 
from the shell fragment wounds of the 
abdomen.  All necessary tests and studies 
should be performed.  The examiner should 
characterized the current degree of 
disability as "slight," "moderate," 
"moderately severe" or "severe" in 
accordance with diagnostic code 5319, and 
38 C.F.R. § 4.56.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

5.  The AOJ should make sure that the 
examination reports comply with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service, and assessing the 
current degree of disability in 
accordance with the appropriate 
diagnostic code.  If either report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  After 
undertaking any other development deemed 
appropriate, the AOJ should consider the 
issues remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


